DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-20 are rejected.
Response to Arguments
Applicant’s arguments, see Pg. 7 of the response, filed November 16, 2021, with respect to the objection of Claim 18, 35 U.S.C. 112(b) rejections of Claims 3-6, 111-15, 17-20, and 35 U.S.C. 112(d) rejection of Claim 17 have been fully considered and are persuasive in light of amendments. The objection of Claim 18, 35 U.S.C. 112(b) rejections of Claims 3-6, 111-15, 17-20, and 35 U.S.C. 112(d) rejection of Claim 17 have been withdrawn. 
Applicant’s arguments, see Pg. 7-8 of the response, filed with respect to the rejections of Claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burdgick et al. (US 2018/0142561 A1).
Regarding Claims 1, 10, and 18, Applicant’s argument, that none of the references teach a shim having “a thinned portion extending from a thick end of the main body” is found to be persuasive. However, such a limitation is considered obvious in view of Burdgick et al. (US 2018/0142561 A1) as detailed in the rejection below. Figure 9 of Burdgick et al. (US 2019/0120069 A1) shows the claimed main body tapering from a thick end to a thin end as claimed. 
	No further arguments with respect to other claims have been provided. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, Lines 2-4 recite “between about 150% and about 300%”. Paragraph [0029] of the Specification notes the term “about” to include values within ten percent greater or less than the stated value. As a result, the boundaries of the range intended to be claimed are not discernable, since the boundaries themselves are ranges. For purposes of examination, the range will be treated as being “between 150% and 300%”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson (US 3,157,385 A), hereinafter Jenson, in view of Burdgick et al. (US 2018/0142561 A1), hereinafter Farineau, and Burdgick et al. (US 2019/0120069 A1), hereinafter Burdgick.
Regarding Claim 1, Figures 1-2 of Jenson teach a rotor assembly comprising: a rotor (4) having a dovetail slot (3), the dovetail slot (3) including a plurality of recesses and a first radially innermost surface (bottom surface of 3); a shim (8); and a rotor blade having a platform, an airfoil (1) extending radially outward from the platform, and a dovetail (2) extending radially inward from the platform, the dovetail (2) including a plurality of projections extending in opposite directions that are received by the plurality of recesses of the dovetail slot (3), the dovetail (2) comprising: a leading edge surface (front of dovetail); a trailing edge surface (back of dovetail, not shown in Figure 1); a second radially innermost surface (bottom surface of 2); wherein the shim (8) is between the first radially innermost surface (bottom surface of 3) and the second radially innermost surface (bottom surface of 2), and wherein the shim (8) extends at least partially radially along both the leading edge surface (front of dovetail) and the trailing edge surface (back of dovetail). See also annotated Figure 1’ below. Although Figure 2 only shows one end of shim (8) bent, both are eventually bent (Col. 1, Lines 43-47). 

    PNG
    media_image1.png
    589
    1171
    media_image1.png
    Greyscale


Jenson does not expressly teach the shim having a thinned portion extending from the thick end of the main body as claimed. However, a thinned portion would have been obvious in view of Farineau. 
Figures 5-6 of Farineau teach a shim (52) having a thinned portion (74) extending from a thick end of the main body (68). The thinner region allows for the portion of the shim (52) to be more flexible, thereby allowing for easier installation [0029]. As can be seen in Figure 2 of Jensen, the ends of the shim (8) require bending. Flexibility would allow for better ease of such bending. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly taught by Jensen such that the shim has a thinned portion extending from the thick end of the main body as suggested by Farineau, to provide the benefit of easing assembly through greater flexibility. 

Figures 7 and 9 of Burdgick teaches a rotor assembly comprising a shim (49) having a main body tapering from a thick end (69) to a thin end (68), a dovetail comprising a groove (65) defined along the second radially innermost surface (41) from the leading edge surface (38) to the trailing edge surface (39), wherein the shim (49, not shown in Figure 7) is positioned within the groove (65) and between the first radially innermost surface (surface of slot blade will be inserted, not shown) and the second radially innermost surface (41) (see insertion of shim 49 in Figure 10). The groove (65) helps engage the shim (49) so that the shim (49) is maintained in a desired position [0040]. Meanwhile, the tapering of the main body of the shim (49) allows for promotion of a snug fit of the shim [0042]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly taught by Jenson-Farineau such that the shim has a main body tapering from a thick end to a thin end and the dovetail has a groove defined along the second radially innermost surface from the leading edge surface to the trailing edge surface, the shim positioned within the groove as suggested by Burdgick, to provide the benefit of maintaining a desired position of the shim and having the shim fit snugly when installed. 
Regarding Claim 2, Jenson, Farineau, and Burdgick teach the rotor assembly as set forth in Claim 1. 
Figure 2 of Jenson teaches wherein the shim (8) comprises a first radially extending portion (right end of 8) that extends along and contacts the leading edge surface (right face), a second radially extending portion (left end of 8) that extends along and contacts the trailing edge surface (left face), and an axially extending portion that is between the first radially innermost surface (bottom surface of 3) and the second radially innermost surface (bottom surface of 2). See also annotated Figure 2’ below. Although only one is shown bent in the figure, both of the ends of (8) are bent radially upwards (Col. 1, Lines 43-47). Surfaces of (9) are interpreted as portions of the respective leading and trailing edge surfaces. The modification by Burdgick in Claim 1 results in the axially extending portion disposed within the groove, as exemplified by groove (65) in Figure 7 of Burdgick into which the shim (49) is inserted [0040]. 

    PNG
    media_image2.png
    520
    984
    media_image2.png
    Greyscale

Regarding Claim 3, Jenson, Farineau, and Burdgick teach the rotor assembly as set forth in Claim 1. 
Figure 2 of Jenson teaches wherein a first corner is defined at an intersection between the leading edge surface (right face) and the second radially innermost surface (bottom surface of 2), and a second corner is defined at an intersection between the trailing edge surface (left face) and the second radially inner most surface (bottom surface of 2), wherein the first corner and the second corner are arcuate. See also Figure 2’ above. The corners shown have an arcuate cross-sectional shape. 
Regarding Claim 4, Jenson, Farineau, and Burdgick teach the rotor assembly as set forth in Claim 3. 
Figure 2 of Jenson teaches wherein the first corner is axially recessed relative to the leading edge surface (right face), and the second corner is axially recessed relative to the trailing edge surface (left face). See also annotated Figure 2’ above. 
Regarding Claim 5, Jenson, Farineau, and Burdgick teach the rotor assembly as set forth in Claim 4. 
Figure 2 of Jenson teaches wherein the shim (8) is positioned in contact with the first corner and the second corner, such that the shim (8) is outside of a path. See also annotated Figure 2’ above. Shim (8) can be seen to be in contact with the second corner. Although only one is shown bent in the figure, both of the ends of (8) are bent radially upwards to form contact with the first corner as well (Col. 1, Lines 43-47). The shim (8) is clearly outside of the path where blade (1) interacts with the working fluid. 
Jenson is silent regarding if steam is used. However, steam would have been obvious in view of Burdgick. 
 Figure 10 of Burdgick teaches a rotor assembly wherein a shim (49) is positioned outside of a path (area of blade 25). Burdgick acknowledges the teachings to be applicable to different types of turbine engines, including steam turbine engines which are known to have steam as a working fluid, forming a steam path [0025]. Thus, Burdgick shows that steam is a known working fluid for rotor turbine assemblies. When deciding what working fluid to use for the assembly taught by Jenson, one of ordinary skill would look towards known working fluids that would predictably result in a functioning turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the rotor assembly taught by Jenson-Farineau-
Regarding Claim 6, Jenson, Farineau, and Burdgick teach the rotor assembly as set forth in Claim 3. 
Figure 2 of Jenson teaches wherein the shim (8) comprises a radially outer surface (top surface of 8) that extends along and contacts the leading edge surface (right face), the first corner, the second corner, and the trailing edge surface (left face). See also annotated Figure 2’ above. The modification in Claim 1 by Burdgick results in contact with the groove, as exemplified by groove (65) in Figure 7 of Burdgick in which the shim would be inserted [0040]. 
Regarding Claim 7, Jenson, Farineau, and Burdgick teach the rotor assembly as set forth in Claim 2. 
The modification by Farineau in Claim 1 results wherein the main body of the shim comprises a first radially inner surface that extends axially along the first radially innermost surface of the dovetail, and wherein the thinned portion of the shim comprises a second radially inner surface that extends axially and that is spaced apart from the first radially innermost surface of the dovetail slot. As exemplified in Figure 6 of Farineau, having a main body (68) and a thinned portion (74) results in respective separate inner surfaces (bottom with respect to figure), the inner surface of (74) being spaced because it is not as thick as the main body (68). 
Regarding Claim 8, Jenson, Farineau, and Burdgick teach the rotor assembly as set forth in Claim 1. 
The modification in Claim 1 by Burdgick results wherein the groove includes a depth defined radially within the dovetail, and wherein the depth changes from the leading edge surface to the trailing edge surface. According to paragraph [0040], in a preferred embodiment 
Regarding Claim 9, Jenson, Farineau, and Burdgick teach the rotor assembly as set forth in Claim 1. 
The modification in Claim 1 by Burdgick results wherein the groove includes a first depth at the leading edge face and a second depth at the trailing edge face, and wherein the groove gradually tapers from the first depth to the second depth along the second radially innermost surface, as exemplified by the description of a preferred embodiment in which groove (65) gradually changes in depth from the leading edge surface (38) to the trailing edge surface (39) [0040]. 
Regarding Claim 10, Jenson teaches a turbomachine comprising: at least one turbine section and a rotor assembly (Col. 1, Lines 11-18 and Lines 48-54). Figures 1-2 of Jenson teach the rotor assembly comprising: a rotor (4) having a dovetail slot (3), the dovetail slot (3) including a plurality of recesses and a first radially innermost surface (bottom surface of 3); a shim (8); and a rotor blade having a platform, an airfoil (1) extending radially outward from the platform, and a dovetail (2) extending radially inward from the platform, the dovetail (2) including a plurality of projections extending in opposite directions that are received by the plurality of recesses of the dovetail slot (3), the dovetail (2) comprising: a leading edge surface (front of dovetail); a trailing edge surface (back of dovetail, not shown in Figure 1); a second radially innermost surface (bottom surface of 2); wherein the shim (8) is between the first radially innermost surface (bottom surface of 3) and the second radially innermost surface (bottom surface of 2), and wherein the shim (8) extends at least partially radially along both the leading edge surface (front of dovetail) and the trailing edge surface (back of dovetail). See also 
Jenson does not expressly teach the shim having a thinned portion extending from the thick end of the main body as claimed. However, a thinned portion would have been obvious in view of Farineau for the same reasons set forth above with respect to Claim 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly taught by Jensen such that the shim has a thinned portion extending from the thick end of the main body as suggested by Farineau, to provide the benefit of easing assembly through greater flexibility. 
Jenson is silent regarding the presence of a rotor shaft as claimed. However, a shaft would have been obvious in view of Burdgick. 
Paragraph [0002] of Burdgick discusses the general known structure of turbomachines. Such structure includes a rotor shaft extending axially through the at least one turbine section (noted by the rotor being in the turbine section with the shaft connecting the rotor), and a rotor assembly coupled to the rotor shaft. This allows the rotor assembly to drive rotation of the shaft and perform work. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine taught by Jenson-Farineau such that a shaft extends axially through the at least one turbine section, and the rotor assembly coupled to the rotor shaft as suggested by Burdgick, to provide the benefit of allowing the rotor assembly to perform work in the turbomachine. 
Jenson does not expressly teach a main body tapering from a thick end to a thin end and a groove defined along the second radially innermost surface from the leading edge surface to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbomachine taught by Jenson-Farineau-Burdgick such that the shim has a main body tapering from a thick end to a thin end and a groove is defined along the second radially innermost surface from the leading edge surface to the trailing edge surface, wherein the shim is positioned within the groove as suggested by Burdgick, to provide the benefit of maintaining a desired position of the shim and having the shim fit snugly when installed.
Regarding Claim 11, Jenson, Farineau, and Burdgick teach the turbomachine as set forth in Claim 10. 
Figure 2 of Jenson teaches wherein the shim (8) comprises a first radially extending portion (right end of 8) that extends along and contacts the leading edge surface (right face), a second radially extending portion (left end of 8) that extends along and contacts the trailing edge surface (left face), and an axially extending portion (portion adjacent 4) that is between the first radially innermost surface (bottom surface of 3) and the second radially innermost surface (bottom surface of 2). See also annotated Figure 2’ above. Although only one is shown bent in the figure, both of the ends of (8) are bent radially upwards (Col. 1, Lines 43-47). Surfaces of (9) are interpreted as portions of the respective leading and trailing edge surfaces. The modification by Burdgick in Claim 10 results in the axially extending portion disposed within the groove, as exemplified by groove (65) in Figure 7 of Burdgick with shim (49, not shown) disposed within it [0040]. 
Regarding Claim 12, Jenson, Farineau, and Burdgick teach the turbomachine as set forth in Claim 10. 
wherein a first corner is defined at an intersection between the leading edge surface (right face) and the second radially innermost surface (bottom surface of 2), and a second corner is defined at an intersection between the trailing edge surface (left face) and the second radially inner most surface (bottom surface of 2), wherein the first corner and the second corner are arcuate. See also Figure 2’ above. The corners shown have an arcuate cross-sectional shape. 
Regarding Claim 13, Jenson, Farineau, and Burdgick teach the turbomachine as set forth in Claim 12. 
Figure 2 of Jenson teaches wherein the first corner is axially recessed relative to the leading edge surface (right face), and the second corner is axially recessed relative to the trailing edge surface (left face). See also annotated Figure 2’ above.
Regarding Claim 14, Jenson, Farineau, and Burdgick teach the turbomachine as set forth in Claim 12. 
Figure 2 of Jenson teaches wherein the shim (8) is in contact with the first corner and the second corner, such that the shim (8) is positioned outside a path. See also annotated Figure 2’ above. Shim (8) can be seen to be in contact with the second corner. Although only one is shown bent in the figure, both of the ends of (8) are bent radially upwards to form contact with the first corner as well (Col. 1, Lines 43-47). The shim (8) is clearly outside of the path where blade (1) interacts with the working fluid. 
Jenson is silent regarding if steam is used. However, steam would have been obvious in view of Burdgick. 
 Figure 10 of Burdgick teaches a turbomachine wherein a shim (49) is positioned outside of a path (area of blade 25). Burdgick acknowledges the teachings to be applicable to different types of turbine engines, including steam turbine engines which are known to have steam as a steam path [0025]. Thus, Burdgick shows that steam is a known working fluid for rotor turbine assemblies. When deciding what working fluid to use for the assembly taught by Jenson, one of ordinary skill would look towards known working fluids that would predictably result in a functioning turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbomachine taught by Jenson-Farineau-Burdgick such that the path is a steam path as exemplified by Burdgick, since steam is a known working fluid for turbines that predictably result in the turbine successfully operating.  
Regarding Claim 15, Jenson, Farineau, and Burdgick teach the turbomachine as set forth in Claim 12. 
Figure 2 of Jenson teaches wherein the shim (8) comprises a radially outer surface (top surface of 8) that extends along and contacts the leading edge surface (right face), the first corner, the second corner, and the trailing edge surface (left face). See also annotated Figure 2’ above. The modification in Claim 10 by Burdgick results in contact with the groove, as exemplified by groove (65) in Figure 7 of Burdgick in which the shim would be inserted [0040].
Regarding Claim 16, Jenson, Farineau, and Burdgick teach the turbomachine as set forth in Claim 10.
The modification by Farineau in Claim 10 results wherein the shim comprises a first radially inner surface that extends axially along the first radially innermost surface of the dovetail slot and a second radially inner surface that is spaced apart from the first radially innermost surface of the dovetail slot. As exemplified in Figure 6 of Farineau, having a main body (68) and a thinned portion (74) results in respective separate inner surfaces (bottom with respect to figure), the inner surface of (74) being spaced because it is not as thick as the main body (68). 
Regarding Claim 17, Jenson, Farineau, and Burdgick teach the turbomachine as set forth in Claim 10. 
The modification in Claim 10 by Burdgick results wherein the groove includes a depth defined radially within the dovetail, and wherein the depth changes from the leading edge surface to the trailing edge surface. According to paragraph [0040], in a preferred embodiment the groove (65) may decrease in depth gradually as it nears the leading edge surface (38) and have a greater depth near the trailing edge surface (39).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Farineau, Burdgick, and Neville et al. (US 2017/0074107 A1), hereinafter Neville.
Regarding Claim 18, Figures 1-2 of Jenson teach a method of installing a plurality of rotor blades (comprising 1, 2) in a rotor assembly, the method comprising: having a first recessed corner and a second recessed corner (corners proximate 9) on a dovetail (2) of each rotor blade of the plurality of rotor blades, wherein the first recessed corner is defined at an intersection between a leading edge surface (front of dovetail) of the dovetail (2) and a radially innermost surface (bottom surface of 2) of the dovetail (2), and the second recessed corner is defined at an intersection between a trailing edge surface (back surface of dovetail, not shown in Figure 1) of the dovetail (2) and the radially innermost surface (bottom surface of 2); engaging the dovetail (2) of each rotor blade into a corresponding dovetail slot (3) defined within a rotor (4); inserting a shim (8) until a first end (left end, Figure 2) of the shim (8) extends axially beyond the trailing edge face and a second end (right end, Figure 2) of the shim (8) extends axially beyond the leading edge face; bending the first end of the shim (8) around the second recessed corner; and bending the second end of the shim (8) around the first recessed corner. See also annotated 
Jenson does not expressly teach wherein the first recessed corner and second recessed corner are machined as claimed. However, machining would have been obvious in view of Neville. 
Figures 5 and 7 of Neville teach a dovetail having a recessed corner (130). The recessed corner is formed by the removal of material by processes such as grinding or milling, which are types of machining [0021]. Thus, machining is a known technique to form recesses in dovetails. When looking to ways to form recesses, one of ordinary skill would look to known techniques, predictably resulting in the desired recess. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Jenson to include machining as exemplified by Neville, since machining is a known technique that predictably results in the successful formation of recesses. 
Jensen does not expressly teach a thinned portion of the shim, the thinned portion extends from the thick end of the main body as claimed. 
Farineau teaches a shim (52) having a thinned portion (74), the thinned portion (74) extends from the thick end of the main body (68).  The thinner region allows for the portion of the shim (52) to be more flexible, thereby allowing for easier installation [0029]. As can be seen in Figure 2 of Jensen, the ends of the shim (8) require bending. Flexibility would allow for better ease of such bending. The thinned portion is the second end noted above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly taught by Jensen-Neville such that 
Jenson does not expressly teach a thin end, the shim having a main body tapering from a thick end to the thin end, and a groove defined between the radially innermost surface of the dovetail and the dovetail slot as claimed. However, a groove would have been obvious in view of Burdgick. 
Figures 7 and 9 of Burdgick teach a shim (40) with a thin end (68), the shim (49) having a main body tapering from a thick end (69) to the thin end (68), a dovetail (21) having a groove (65) defined between the radially innermost surface (41) of the dovetail (21) and the radially innermost surface of the dovetail slot (surface of slot blade will be inserted, not shown). Paragraph [0040] discusses inserting a shim (49) into the groove (65). The groove (65) helps engage the shim (49) so that the shim (49) is maintained in a desired position [0040]. Meanwhile, the tapering of the main body of the shim (49) allows for promotion of a snug fit of the shim [0042]. The thin end is the first end noted above. It is noted the courts have held various practices to be routine expedients, requiring only ordinary skill in the art. One of which includes the rearrangement of parts (MPEP 2144.04, VI, C). Although the thin end (68) taught by Burdgick is described as being proximate the upstream opening in paragraph [0042] of Burdgick, changing the thin end to be proximate the trailing edge does not appear to alter the primary function of the tapering. The desired function of snugly fitting as described in paragraph [0042] is a result of the angled portions formed, not the direction in which they are chosen to be form. As such, placing the thin end to be around the second recessed corner (proximate the trailing edge) is considered an obvious matter of design choice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Jenson-Neville-Farineau such that 
Regarding Claim 20, Jenson, Neville, Farineau, and Burdgick teach the method as set forth in Claim 18. 
Jenson teaches wherein the step of bending the thin end (would be at left end as modified) of the shim (8) around the second recessed corner results in the thin end of the shim (8) no longer extending axially beyond the trailing edge surface (left face), and wherein the step of bending the thinned portion (would be at right end as modified) of the shim (8) around the first recessed corner results in the thinned portion of the shim (8) no longer extending axially beyond the leading edge surface (right face). See also annotated Figure 2’ above. Although only one end of shim (8) is shown bent, both are eventually bent (Col. 1, Lines 43-47).

Claim 19, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Jenson, Neville, Farineau, and Burdgick as applied to Claim 19 above, and further in view of Polyzopoulos et al. (US 2015/0330235 A1), hereinafter Polyzopoulos.
Regarding Claim 19, Jenson, Neville, Farineau, and Burdgick teach the method as set forth in Claim 18. 
Jenson does not expressly teach wherein a first radius of the first recessed corner is between about 150% and about 300% of a first thickness of the shim a the thinned portion, and wherein a second radius of the second recessed corner is between about 150% and about 300% of a second thickness of the shim at the thin end as claimed. However, having a particular radius would have been obvious in view of Polyzopoulos and routine optimization. 

It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to further modify the method taught by Jenson-Farineau-Burdgick-Neville such that a first radius of the first recessed corner is between about 150% and about 300% of a first thickness of the shim a the thinned portion, and wherein a second radius of the second recessed corner is between about 150% and about 300% of a second thickness of the shim at the thin end as evidenced by Polyzopoulos, since one of ordinary skill would routinely optimize the size of the corners so as to avoid excessive stress concentrations at the bends of the shim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745